UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-3034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0448030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (612) 330-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer £ Non-accelerated filer £ (Do not check if smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 26, 2013 Common Stock, $2.50 par value 497,239,284 shares TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1 — Financial Statements (unaudited) 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF COMMON STOCKHOLDERS’ EQUITY 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 51 Item 4 — Controls and Procedures 51 PART II OTHER INFORMATION 51 Item 1 — Legal Proceedings 51 Item 1A — Risk Factors 51 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 4 — Mine Safety Disclosures 52 Item 5 — Other Information 52 Item 6 — Exhibits 52 SIGNATURES 54 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Xcel Energy Inc.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); Public Service Company of Colorado (PSCo); and Southwestern Public Service Company (SPS).Xcel Energy Inc. and its consolidated subsidiaries are also referred to herein as Xcel Energy.NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on the wholly owned subsidiaries is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands, except per share data) Three Months Ended March 31 Operating revenues Electric $ $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $5,809 and $6,080, respectively Allowance for funds used during construction — debt ) ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations (Loss) income from discontinued operations, net of tax ) Net income $ $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share: Basic $ $ Diluted Cash dividends declared per common share $ $ See Notes to Consolidated Financial Statements 3 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Net income $ $ Other comprehensive (loss) income Pension and retiree medical benefits: Amortization of (gains) losses included in net periodic benefit cost, net of tax of $2,503 and $622, respectively ) Derivative instruments: Net fair value increase, net of tax of $12 and $16,491, respectively 13 Reclassification of (gains) losses to net income, net of tax of $1,429 and $156, respectively ) ) Marketable securities: Net fair value (decrease) increase, net of tax of $(18) and $36, respectively ) 52 Other comprehensive (loss) income ) Comprehensive income $ $ See Notes to Consolidated Financial Statements 4 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating activities Net income $ $ Remove loss (income) from discontinued operations 18 ) Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Conservation and demand side management program amortization Nuclear fuel amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Equity earnings of unconsolidated subsidiaries ) ) Dividends from unconsolidated subsidiaries Share-based compensation expense Net realized and unrealized hedging and derivative transactions Changes in operating assets and liabilities: Accounts receivable ) ) Accrued unbilled revenues Inventories Other current assets ) ) Accounts payable ) Net regulatory assets and liabilities Other current liabilities Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) Change in other noncurrent liabilities ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Proceeds from insurance recoveries - Allowance for equity funds used during construction Purchases of investments in external decommissioning fund ) ) Proceeds from the sale of investments in external decommissioning fund Investment in WYCO Development LLC ) ) Change in restricted cash - Other, net ) ) Net cash used in investing activities ) ) Financing activities (Repayments of) proceeds from short-term borrowings, net ) Proceeds from issuance of long-term debt Repayments of long-term debt, including reacquisition premiums ) ) Proceeds from issuance of common stock Repurchase of common stock - ) Purchase of common stock for settlement of equity awards - ) Dividends paid ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash received (paid) for income taxes, net ) Supplemental disclosure of non-cash investing and financing transactions: Property, plant and equipment additions in accounts payable $ $ Issuance of common stock for reinvested dividends and 401(k) plans See Notes to Consolidated Financial Statements 5 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) March 31, 2013 Dec. 31, 2012 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accrued unbilled revenues Inventories Regulatory assets Derivative instruments Deferred income taxes Prepayments and other Total current assets Property, plant and equipment, net Other assets Nuclear decommissioning fund and other investments Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt Accounts payable Regulatory liabilities Taxes accrued Accrued interest Dividends payable Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Asset retirement obligations Derivative instruments Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock — 1,000,000,000 shares authorized of $2.50 par value; 494,755,061 and 487,959,516 shares outstanding at March 31, 2013 and Dec. 31, 2012, respectively Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholders’ equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 6 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMMON STOCKHOLDERS’ EQUITY (UNAUDITED) (amounts in thousands) Common Stock Issued Accumulated Total Other Common Additional Paid Retained Comprehensive Stockholders' Shares Par Value In Capital Earnings Loss Equity Three Months Ended March 31, 2013 and 2012 Balance at Dec. 31, 2011 $ ) $ Comprehensive income: Net income Other comprehensive income Comprehensive income Dividends declared: Common stock ) ) Issuances of common stock Repurchase of common stock ) Purchase of common stock for settlement of equity awards ) ) Share-based compensation Balance at March 31, 2012 $ ) $ Balance at Dec. 31, 2012 $ ) $ Comprehensive income: Net income Other comprehensive loss ) ) Comprehensive income Dividends declared: Common stock ) ) Issuances of common stock Share-based compensation Balance at March 31, 2013 $ ) $ See Notes to Consolidated Financial Statements 7 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of Xcel Energy Inc. and its subsidiaries as of March 31, 2013 and Dec. 31, 2012; the results of its operations, including the components of net income and comprehensive income, and changes in stockholders’ equity for the three months ended March 31, 2013 and 2012; and its cash flows for the three months ended March 31, 2013 and 2012.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after March 31, 2013 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation. The Dec. 31, 2012 balance sheet information has been derived from the audited 2012 consolidated financial statements included in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2012.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2012, filed with the SEC on Feb. 22, 2013.Due to the seasonality of Xcel Energy’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Balance Sheet Offsetting — In December 2011, the Financial Accounting Standards Board (FASB) issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (Accounting Standards Update (ASU) No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.In January 2013, the FASB issued Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (ASU No. 2013-01) to clarify the specific instruments that should be considered in these disclosures.These disclosure requirements do not affect the presentation of amounts in the consolidated balance sheets, and were effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.Xcel Energy implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 8 for the required disclosures. Comprehensive Income Disclosures — In February 2013, the FASB issued Comprehensive Income (Topic 220) — Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (ASU No. 2013-02), which requires detailed disclosures regarding changes in components of accumulated other comprehensive income and amounts reclassified out of accumulated other comprehensive income.These disclosure requirements do not change how net income or comprehensive income are presented in the consolidated financial statements.These disclosure requirements were effective for annual reporting periods beginning on or after Dec. 15, 2012, and interim periods within those annual reporting periods.Xcel Energy implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 13 for the required disclosures. 8 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Inventories Materials and supplies $ $ Fuel Natural gas $ $ (Thousands of Dollars) March 31, 2013 Dec. 31, 2012 Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Plant to be retired (a) Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) Nuclear fuel Less accumulated amortization ) ) $ $ (a) In 2010, in response to the Clean Air Clean Jobs Act (CACJA), the Colorado Public Utilities Commission (CPUC) approved the early retirement of Cherokee Units 1, 2 and 3, Arapahoe Unit 3 and Valmont Unit 5 between 2011 and 2017.In 2011, Cherokee Unit 2 was retired and in 2012, Cherokee Unit 1 was retired.Amounts are presented net of accumulated depreciation. 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 6 to the consolidated financial statements included in Xcel Energy Inc.’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit— Xcel Energy files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expired in September 2012.The statute of limitations applicable to Xcel Energy’s 2009 federal income tax return expires in June 2015.In the third quarter of 2012, the Internal Revenue Service (IRS) commenced an examination of tax years 2010 and 2011.As of March 31, 2013, the IRS had not proposed any material adjustments to tax years 2010 and 2011. State Audits—Xcel Energy files consolidated state tax returns based on income in its major operating jurisdictions of Colorado, Minnesota, Texas, and Wisconsin, and various other state income-based tax returns.As of March 31, 2013, Xcel Energy’s earliest open tax years that are subject to examination by state taxing authorities in its major operating jurisdictions were as follows: State Year Colorado Minnesota Texas Wisconsin 9 Table of Contents In the fourth quarter of 2012, the state of Colorado commenced an examination of tax years 2006 through 2009.In the first quarter of 2013, the state of Wisconsin commenced an examination of tax years 2009 through 2011.As of March 31, 2013, no material adjustments had been proposed for either of these audits.There are currently no other state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (Millions of Dollars) March 31, 2013 Dec. 31, 2012 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Total unrecognized tax benefit $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (Millions of Dollars) March 31, 2013 Dec. 31, 2012 NOL and tax credit carryforwards $ ) $ ) It is reasonably possible that Xcel Energy’s amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS and state audits progress.As the IRS examination moves closer to completion, it is reasonably possible that the amount of unrecognized tax benefit could decrease up to approximately $35 million. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at March 31, 2013 and Dec. 31, 2012 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of March 31, 2013 or Dec. 31, 2012. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 12 to the consolidated financial statements included in Xcel Energy Inc.’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. NSP-Minnesota Pending Regulatory Proceedings — Minnesota Public Utilities Commission (MPUC) Base Rate NSP-Minnesota – Minnesota 2012 Electric Rate Case—In November 2012, NSP-Minnesota filed a request with the MPUC to increase electric rates approximately $285 million, or 10.7 percent.The rate filing was based on a 2013 forecast test year, a requested return on equity (ROE) of 10.6 percent, an average electric rate base of approximately $6.3 billion and an equity ratio of 52.56 percent.In January 2013, interim rates of approximately $251 million became effective, subject to refund. On Feb. 28, 2013, intervening parties filed direct testimony proposing modifications to NSP-Minnesota’s rate request.The Minnesota Department of Commerce (DOC) recommended an increase of approximately $93.6 million, based on a recommended ROE of 10.24 percent and an equity ratio of 52.56 percent.Seven other intervenors filed testimony recommending various adjustments, some similar to the DOC, but no other party made a comprehensive analysis of all rate case elements.See the summary of DOC recommendations below. 10 Table of Contents On March 25, 2013, NSP-Minnesota filed rebuttal testimony and revised the requested annual revenue increase to approximately $219.7 million, or 8.23 percent, based on an ROE of 10.6 percent, a rate base of approximately $6.3 billion and an equity ratio of 52.56 percent.The updated request reflects alternate proposals in several key areas including deferral and removal of certain costs related to Sherco 3 and to Monticello, as well as removal of costs for cancellation of the Prairie Island Extended Power Uprate (EPU) project.Additional adjustments were made for compensation and benefits, amortization of pension market losses and Black Dog remediation costs.NSP-Minnesota’s updated request also reflects more recent information on property taxes and sales forecast, as well as data corrections to the original filing. On April 12, 2013, intervenors including the DOC, Office of Attorney General (OAG), Minnesota Chamber (MCC), Xcel Large Industrials (XLI), Commercial Group, Industrial, Commercial and Institutional Customers, and Energy Cents Coalition filed surrebuttal testimony.The DOC recommended a revenue increase of $89.6 million, based on a 9.83 percent ROE, an average electric rate base of approximately $6.1 billion and an equity ratio of 52.56 percent.The following table summarizes the effect of the DOC’s recommendations on NSP-Minnesota’s original request: (Millions of Dollars) DOC Direct Testimony February 2013 DOC Surrebuttal Testimony April 2013 NSP-Minnesota's original request $ $ ROE ) ) Sherco Unit 3 ) ) Reduced recovery for the nuclear plants (9
